Earl Warren: Mr. Pesek, you may proceed.
Leon F. Pesek: Thank you, sir. Mr. Justice Stewart asked me a question before recess I would like to go into and that involved the case of United States -- Pollard versus the United States. In that case, Your Honor, the petitioner there was convicted of a federal offense at an earlier time and he thought he was being led off that without any sentence at all. He left the courtroom and later on that day, the District Attorney came up to the judge and said, “Judge, what are you going to do about Mr. Pollard?” He says, “Oh, yes, give him three years and probate the sentence.” Some two years later, he got into some more trouble of federal offense. It faded me just what it was. And instead of going and trying in for that one, the judge revoked the probation and he was confined in the penitentiary. He filed for his writ of habeas corpus, but in --
Potter Stewart: And that was under Section 2255.
Leon F. Pesek: On the -- that's right, sir. And then, in that case, he was saying that the judgement itself was unlawful that the Court did not have jurisdiction to try the case because there's no question about him not being present or his attorney being present at the time and as a matter of fact, he didn't even know that he was under such a sentence. And that -- in that particular case, they said however that because there -- there were other factors involved that would make the -- him lose on his merits, they refused to -- this Court had refused to grant him the writ because it said it would not -- it would serve no use for purpose, because he would lose on his merits, if they send it back to the trial in the federal court. This Court also held that it will not render a judgement unless it can in some way be of material effect. Now, comparing that case with -- to our present case, where we -- we come to the question of some type of moral stigma that might be placed upon the petitioner here. The one stigma that was alleged it might -- could have occur would be that of a -- his failure to vote. But the records of this case disclosed that he had been previously convicted in other States on -- I believe it was eight other felonies under Texas law whether this case was set aside or not, he would lose. He would not be able to vote. Also, I might call the Court's attention to the language that he used in the St. Pierre case where the man was saying that -- applicant was also saying that -- suggesting that the judgement might impair his credibility as a witness in future legal proceedings, the Court here held that the moral stigma of a judgement which no longer affects legal rights, does not present a case or controversy for appellate review since it causes moot, the writ will be dismissed.
Speaker: What was then a Texas voting (Inaudible)
Leon F. Pesek: The -- the statute, Your Honor, is --
Speaker: (Inaudible)
Leon F. Pesek: Oh, yes. The -- just for a moment, sir. That is Harwell versus Morris, 143 S. W. 2d 809. That's in my -- I believe I quoted that in my brief. And in that case, if you want me -- would you want me to discuss that?
Speaker: No, is that your law in Texas?
Leon F. Pesek: The law in Texas -- yes, sir. That is my understanding of the law plus the article that provides that a conviction of the felony deprives a man the right of voting under Article --
Speaker: The statue itself have some construction, in other words --
Leon F. Pesek: Yes, sir. It would, but it is our contention based on -- and that's the only case that I was able to find was the Harwell case. And it sort of indirectly came in their own -- New Mexico and the right to vote. It was an election contest and this New Mexico man right was denied to vote there. And that's the only case that we have -- that I've been able to find, sir, in Texas.
Earl Warren: Suppose he looses rights in some other -- other State of the Union or under the Federal Government by reason of this conviction, would you still say that it was moot?
Leon F. Pesek: I would say that it was moot, Your Honor, in that -- in answer to that specific question, because he had been already convicted. I've said it in other times.
Earl Warren: Well, let's take -- let's take it one at a time. Let's just take a -- a defendant who is -- who is convicted under the circumstances that this man was convicted and -- and is in the present shape that he's in, leave out the other convictions.
Leon F. Pesek: Your Honor, I would say that --
Earl Warren: But really that's the question where --
Leon F. Pesek: In -- in regard --
Earl Warren: -- where not -- there's -- there's no proof of all this -- this man of his other convictions. No proof that he had been pardoned for them. There's nothing in the record as so that, is there?
Leon F. Pesek: Yes, sir. It is in the transcript. That is one of the alleged errors that he said he was committing at the trial but -- that is on page --
Earl Warren: Oh, I know. But I mean so far as proof is concerned against him on those issue --
Leon F. Pesek: That is true, sir.
Earl Warren: -- there is nothing -- nothing of that kind in your record. So let's just take -- so this was a second conviction, what -- what would you say to that?
Leon F. Pesek: Ignoring my future argument, Your Honor, on regard Due Process Clause, I would say that they're -- if he was innocent of the crime charged that the -- there is a possibility -- I could foresee a possibility that he might -- his rights might be impaired if -- if it stood all by itself.
Earl Warren: Maybe -- maybe in the State of -- of Iowa, for instance, conviction of this kind might bar him there even though your -- your statute might be otherwise. If he wanted to vote in Iowa, then he had this illegal conviction against him, he couldn't vote there --
Leon F. Pesek: That is --
Earl Warren: -- can that be a disability?
Leon F. Pesek: It would. In -- in that part of situation, yes, sir.
Earl Warren: I'm told that -- as my understanding that -- that the Secretary of State has -- has the right to prevent a man from traveling out of this country if he's -- if he's convicted of a felony. That would be quite a disability to many people, wouldn't it?
Leon F. Pesek: That would. Yes, sir.
Earl Warren: And I -- I have no doubt if we went through the votes so we could find a good many other situations where a man might loose very substantial rights by -- by virtue of a conviction of this kind if it was not set aside, and if it's -- if it's constitutional infirmity in the case, and he was in prison when he came here, why -- why shouldn't he provided to adjudicate it here?
Leon F. Pesek: Well, in this particular case, as I understand it that he -- Mr. Chief Justice, as I see it, if he was illegally tried and convicted, he has another remedy. I do not believe that the writ of habeas corpus procedure is a remedy that he should follow. There is a constitutional provision in the State of Texas which allows a man who is -- has been unlawfully tried and convicted and -- and then one who is tried and convicted to serve a sentence to go, first of all, to get a pardon from the Governor. If he has served time, he can go to the legislature and ask the -- and have someone --
Earl Warren: (Voice Overlap) --
Leon F. Pesek: -- introduce the bill.
Earl Warren: -- is not a right. It's (Voice Overlap) --
Leon F. Pesek: Well, that's true.
Earl Warren: -- isn't it?
Leon F. Pesek: -- but that is a procedure that he has to follow which would determine first of all whether he was in fact convicted of a crime unjustly. And for that reason, I'm saying, Mr. Chief Justice, that -- in this particular case, he has come up here under a writ of habeas corpus. I'm saying that because of the -- the specific points of the writ of habeas corpus cover, that is one who is in confinement, unlawful confinement can be released.
Earl Warren: Yes, I understand.
Leon F. Pesek: That -- and -- because he is no longer confined, because there is no one to serve the writ on at this time even if it were issued, because Mr. Ellis cannot discharge him because he has already discharged him. So therefore, the question has become moot, it is in regard to the habeas corpus procedure possibly not moot in regard to some other legal procedures that he might go to, to clear up his good name if in fact he was not tried and convicted properly.
Earl Warren: What -- which -- I think I stopped you when you started. Tell me what -- what procedure he might follow in Texas. Would you -- would do that please?
Leon F. Pesek: I've never followed -- I had occasion to try a case of that power to use a procedure, but my understanding, Mr. Chief Justice, is that anyone who is -- contends that he was unlawfully convicted or served time can by himself or through counsel file an application to the Governor and ask the Governor to pardon me. The Governor, I maybe in error here, but it's my understanding that the Governor asked the Board of Pardon -- Parole to investigate it, and then he makes a determination. He also has a right to -- if he is -- from the evidence adduced at the hearing that he was unlawfully convicted. He can then, in a served time, he can then go to the legislature and have this Congress -- representative or Senator introduce legislation saying -- which is a new constitutional provision in Texas. I believe it's about two years or -- if I'm not mistaken. And they will or can, I won't say that they will, I say that they can grant him certain amount of money because of his conviction and that -- the pardon plus that certainly would clear the man's name.
Earl Warren: But aren't those all acts of grace and not -- and not matters of right that he has to clear his -- to clear his --
Leon F. Pesek: He has a right to do this but it's a matter of determination on the part of the Governor in one hand and the legislature in another, whether they will -- that he can convince them. What he --
Earl Warren: There is no -- there is no judicial proceeding in Texas --
Leon F. Pesek: No, sir.
Earl Warren: -- by which he can --
Leon F. Pesek: No, sir. No -- no judicial proceeding in Texas by which he can do it. That is the only way that I -- I know that it could be done.
Earl Warren: Yes.
Leon F. Pesek: The counsel for petitioner here has argued here that this Court entered a nunc pro tunc order to remove this so-called stigma from the record of this individual. There is no occasion that I can recall reading that a nunc pro tunc order as such has been issued or -- by this Court in a habeas corpus procedure as such. In the Pollard case, it was discussed but it went off on another theory and it was not introduced or was not granted. In summing up, the respondent's position that on the question of mootness, there is nothing that can be gained at this time by the Court granting a writ because there is no restraint. It is our position that some type of restraint must lie before a writ of habeas corpus can issue.
Earl Warren: May I ask, Mr. Pesek, in your -- in your State, when a man gets a seven-year sentence and -- and is given two years off for -- for good behavior, is that two years now over in the talk after he goes out --
Leon F. Pesek: No,sir.
Earl Warren: -- or he -- he's discharged --
Leon F. Pesek: He is discharged --
Earl Warren: -- he's finally discharged and this man has been discharged.
Leon F. Pesek: He has been discharged.
Earl Warren: Yes, yes.
Leon F. Pesek: The -- the -- there was a question raised this morning. Mr. Justice Whittaker, I believe in regard to -- if he were retried again and say, for instance, he -- I believe the question was if it'd be -- writ was issued and granted. He went back and it was determined that he was not lagally tried, then it would go back to the trial court. What repercussion would that be? They could retry -- it is my understanding of the law that they could retry him. It would be up to the Court. It'd be up to the judge to determine whether he would grant him good time or grant him the time that he has already served, but I think that would be within the discretion of the Court because he was the one that set the wheels in motion to get his trial, his case reversed. So I would say that in our probability, that the trial judge would allow this time that he has served and be credited on the -- the amount of time that the -- the jury could give but it would be within his discretion.
Charles E. Whittaker: (Inaudible)
Leon F. Pesek: That is my view. Yes, sir. I know at the time that I was a county attorney, we used to -- when someone was -- our grand juries met every six months. Someone might have been arrested right or maybe four or five months before the grand jury would meet and have to stay because he could make a bond. The trial judge after -- the jury return its sentence would, could and often did grant him the amount saying it was three months or four months, he could that because that was within his discretion.
Charles E. Whittaker: I have no question about that, do you think that was (Inaudible)
Leon F. Pesek: No, sir, I don't. I -- I think that in going into the -- the case, first of all, whether the petitioner here was denied due process, as -- I differ very strongly with petitioner in his -- in his briefs and in his application. The record discloses and throughout that his contends that he was denied due process mainly for two reasons, one that he was denied counsel and he stated in his application for habeas corpus that he asked the Court for counsel which was promptly refused. Then he states that he was denied a motion, his motion was denied for a continuance because of ill health or illness. There is nothing in the record. The transcript of the entire record from the first word to the last that he asked for either one of these. So therefore, the question of whether he knew that -- what his rights were to ask for counsel. Now, as Mr. Chief Justice stated that there -- never was properly brought before the Court that he was tried and convicted eight different times, but for the purpose of this argument here, the report shows that if it was true, the man was no novice in the court -- in the courtroom procedure. He -- the eight -- the record discloses that the eight offenses that he was tried and convicted up were offenses of forgery and passing hot checks. I ventured to say that he was more qualified in that respect as to any possible defenses that he might have and as to any type of contentions and plans of defense as many attorneys might have themselves.
Charles E. Whittaker: (Inaudible)
Leon F. Pesek: Mr. -- Mr. Justice, I have found that to be that some of the students of the criminal law are in our penitentiaries. They come in or referred to them as guardhouse lawyers. And in several cases, I have come up against them and they spend their time well. But -- and I would say that this man was one of them. I think that this was a premeditated type of defense. He had an idea. He knew from past experiences what it would take to convict him. He considered his age. He considered the fact that he was ill. And he -- he thought to himself that they -- they've got -- they've got me on the low but maybe I can attract the sympathy of the jury. The fact that he went there didn't even question his brother-in-law. And if there were any ill feelings among the family circle, he would have brought that point out. He sat by and let all of the evidence come in. He had a right as -- as the trial judge in his certificate stated that he was given -- afforded the opportunity to first of all talk with the potential jurors in the voir dire that he had a right to challenge the jury, that he was given that and informed of that right that he did not do any of these things. Then the only thing that he did, when he got up there, was to put on a bunch of callings to say that he was ill and there's no denial, possibly he was. And -- and he was hoping that because of his age and because of his ill health that the -- that the jury would be lenient on him, which might have been a good defense before another jury, but this jury just didn't buy it. And now, he comes before this honorable Court and asked this honorable Court to -- to correct his mistaken judgement.
Speaker: Do you think this is a study, the record shows, a study of -- of incompetence?
Leon F. Pesek: Well, under whose part?
Speaker: Under defendant's part. Certainly, any lawyer who is, in this record -- any lawyer who is representing him would not allow that stuff go in -- go in.
Leon F. Pesek: Well, that -- that is true.
Speaker: Therefore --
Leon F. Pesek: Possibly so.
Speaker: -- the hypothesis that he was an experienced fellow as a result of his prior life, I should think you would have to say that this is a studied piece of strategy.
Leon F. Pesek: I don't see, sir, that he --
Charles E. Whittaker: (Voice Overlap) one serious mistake can cause his character witnesses you referred to because on cross-examination of one of them, he had to admit that he was the recipient of one of the defendants' objects as you took it.
Leon F. Pesek: That's true. But I would say this that in the -- in his -- in his defense, his whole idea was -- might not be palpable or impalpable to an attorney who is experienced in the law. I'll -- I'll say that it wasn't that complete ignorance that the case that --say for instance, Betts versus Brady. The rule that this Court has laid down there where there is complete ignorance, say, because of age, maybe too young, inexperienced, complicated nature of the trial, the complicated nature of defense, any possible defenses that he could use. He was unable to comprehend any of that. It does not come within this case.
Charles E. Whittaker: Just as a matter of practicalities, do you really believe that any layman is confident to conduct a trial in a court of record?
Leon F. Pesek: No, sir, I don't. But under the rule that this Court has laid down, I say that he was not -- he wasn't that ignorant that he had certain rights. He didn't ask for, Your Honor, he did not ask for a counsel and yet there's one thing that he did have, I will say, sufficient intellect to do and that was to ask for an attorney or that he was sick, he could have said so, but he did not do.
Hugo L. Black: Whose name -- whose name was signed to that charge? What was the name signed to him? Quattlebaum?
Leon F. Pesek: Quattlebaum, Quattlebaum by -- which was the -- his mother-in-law by his brother-in-law, Elzie --
Hugo L. Black: Does the record show that that -- that person lived in the town?
Leon F. Pesek: I don't believe that the record shows, Mr. Justice Black, that he lives in town.
Hugo L. Black: But his name was forged, believed to be forged.
Leon F. Pesek: I don't -- I believe it was in the town near there. It -- it wasn't --
Hugo L. Black: Did she testify?
Leon F. Pesek: She did not testify, but the brother-in-law who did.
Hugo L. Black: Who -- who testified this was a forging?
Leon F. Pesek: The brother-in-law, his brother-in-law, who -- whose name also appeared on the check. It was -- as I recall, the mother-in-law's name by his brother -- his mother-in-law's name on top by his brother-in-law and both -- it was alleged that it was a forgery. And that the brother-in-law, Elzie is the one that testified in the case. The mother -- his mother-in-law had first name on the -- appeared on that she did not testify.
Earl Warren: Well, Mr. Pesek, as -- on the question of whether the man was competent to -- to conduct his own defense, it is the policy of your State now, is it not? Let -- no one is competent to conduct his own defense and that he is entitled to -- to have counsel appointed for him no matter what his -- his status is. No matter how educated he is, no matter whether he is a lawyer or -- or a convict or whatever he is. If he's charged with a felony, he's entitled -- he's entitled to have a counsel appointed for him, that's a policy of your State, is it not?
Leon F. Pesek: This is recently, yes.
Earl Warren: Yes. Well --
Leon F. Pesek: But prior to that time under which this -- at the time that the trial was conducted, at the time that --
Earl Warren: Yes. I understand.
Leon F. Pesek: -- he made his appeal. Do you understand?
Earl Warren: Yes.
Leon F. Pesek: It was different.
Earl Warren: Suspended, he was entitled only to --
Leon F. Pesek: To counsel.
Earl Warren: On a suspended sentence.
Leon F. Pesek: On a suspended sentence.
Earl Warren: Yes.
Leon F. Pesek: And then the purpose of appointing counsel was to -- to assist him in making the application, but it was not the law of the State of Texas except in capital cases that he had --
Earl Warren: Yes.
Leon F. Pesek: -- to have.
Earl Warren: Yes. But now it --
Leon F. Pesek: It is.
Earl Warren: -- it is. Do you quarrel with that principle?
Leon F. Pesek: No, sir. I don't. I -- I don't. I think it -- the fact that they -- it can be weighed makes me -- there are many cases that is not necessary, but I think that it's -- it's good. Well, I have no -- no quarrel with our legislature in that regard, sir. But as far as the denial of due process is concerned and in regard to the question that you just asked, Mr. Chief Justice, with the -- there's -- there's no -- I mean the -- the law asserted by this Court in regard to the fact that the -- the States may themselves prescribe their own procedures in accordance with its ideas in the most inefficient administration of criminal justice. This along, as in doing so, a man is not deprived of due process. Now, there was a case of Adamson versus California where the question came before this Court where the accused was -- the prosecution commented upon the failure of the accused to testify. And this Court said that that would not in itself be a denial of due process. And also, in Wolf versus Colorado, where evidence obtained by illegal search and seizure was admitted into evidence, this Court held that it would -- that'd be a denial of due process. Then Gallegos versus Nebraska where a confession was admitted into evidence, where the defendant was not given an appearance or an arraignment. In that case, the Court says that they all -- that the Due Process Clause does not prevent a State from allowing the prosecution to comment on the evidence or this evidence -- this other type of evidence coming in. It says unlike the specific requirements and restriction placed by the Bill of Rights upon the administration of criminal justice by federal authority, the Fourteenth Amendment did not subject criminal justice in the States to specific limitations.
Earl Warren: Mr. Pesek, in this case, I -- counsel pointed out in fact that although you have a -- a statute which prohibits the use of a -- a confession unless it is taken in a certain way that you're -- you're sharing when this man was not represented by -- by counsel and in all probability, did not know that law took the stands and that the instance of a prosecution testified to a confession contrary to that statute. Do you -- do you not think that goes to the fairness of the trial?
Leon F. Pesek: It -- Mr. Chief Justice, what went on at the trial, I -- I don't know. But I do know this that first of all an objection must be made to the introduction of such a confession by the -- on the part of the defendant. If you might conceive it to be that there was some -- he -- he might've wanted you to come in. I mean there's a possibility I can't proceed in this particular case. He did not object to it. He -- he also have to show that a confession must be made after the man was arrested and was in confinement, that wasn't brought out.
Earl Warren: But this man was in jail at that time when the sheriff talked to him, was he not?
Leon F. Pesek: The -- the record does not clearly show that.
Earl Warren: Well --
Leon F. Pesek: If that would be --
Earl Warren: What is -- what is the fact?
Leon F. Pesek: Sir?
Earl Warren: What is the fact?
Leon F. Pesek: I do not know, sir, as to what really went on. I suppose that it was given to him at the time at -- while he was arrested, but the record does not show that. So that's the reason I'm -- I'm saying that. I -- it could've been mentioned prior to that time. I do know that even in his own application here that he had -- he had mentioned --he admits that he told the sheriff that he was guilty of writing some checks and I don't be there in regard to this particular case. But he makes certain admissions. He admits that he is -- in his petition that he is guilty of passing a forged instrument, but now, he says he's not guilty, but he is not guilty of forgery. But the facts of this case is -- is, honestly, it -- are -- are two -- first of all, he was not as lay down by this Court.
Earl Warren: He was what?
Leon F. Pesek: He was not denied due process, as that term has been laid down by this Court in the rules formerly Betts versus Brady. He did not urge that at his time of his trial that he was denied right of counsel. He didn't ask for it. This case -- the -- in McKenna versus the State, this Court had held that it's denial of due process to appoint an attorney where he's not -- where he's not wanted. Here, the man did ask for one and he didn't get. He didn't get counsel to defend him. He did not urge as he contends in his petition that he was sick. There's a statement in the -- in the trial here and in the statement of facts that by the judge who said that he was afforded every fair opportunity that the -- many of the things that he alleged here just didn't happen as the record clearly discloses. It is not attacked -- the record that the person taking the record did not put everything in there.
Earl Warren: But the sheriff himself said he was sick, didn't he?
Leon F. Pesek: That's true. But, Mr. Chief Justice, there's a difference in being -- in failing health and -- and being sick at the time of the trial. A man can be feeling by at all of the time. But I mean you could be much more or ill a whole lot more at one time, you see, at the time of trial that he just couldn't go, and the man is suffering from a heart -- heart disease and he gets around. The facts in this case show that he did conduct some type of defense and that he had an idea in mind -- he didn't indicate or doesn't indicate that he was sick at the time of his trial.
Tom C. Clark: (Inaudible) appeal where --
Leon F. Pesek: On his -- on his appeal to the Court of Criminal Appeals, sir?
Tom C. Clark: Yes.
Leon F. Pesek: It was on -- on his motion for new trial, he urged that he was denied right to counsel. Then on appeal, he urged that -- in addition -- I take it by -- then on appeal, he did not urge either one, but then on his first motion or petition for habeas corpus, he urged that he was denied right of counsel and that he was sick at the time of his trial. It was --
Tom C. Clark: (Inaudible) the basis for what?
Leon F. Pesek: He -- I -- I really don't know, sir. The -- the record --
Tom C. Clark: He did not urge to counsel?
Leon F. Pesek: He did not urge that he was denied counsel or that he asked for counsel. He did not urge that he was deprived to continue because he was in ill health. He did not urge those. He did not have an attorney at the time that he appealed and the Court just affirmed the -- the trial.
Tom C. Clark: (Inaudible)
Leon F. Pesek: The -- the Court of Appeals just denied his application for habeas corpus. He did urge both at that time. That was the first time --
Tom C. Clark: Did they write on it?
Leon F. Pesek: They didn't write on it, sir. It -- I believe it is right in this, not only on the case, there's nothing more than denying his -- his motion.
Tom C. Clark: You didn't he's in writing before --
Leon F. Pesek: No, sir.
Tom C. Clark: -- in the appeal?
Leon F. Pesek: No, sir. And then he again raised both questions at the time that he filed his application for writ in the Federal District Court of Houston. But it is our contention again that the question here is a moot question and that -- that waving our mootness that even so that he was not denied due process at his -- at his trial and we asked that this Court either dismiss the writ or affirm the decision of the appellate court of the Fifth Circuit.
Earl Warren: Mr. Wozencraft.
Frank M. Wozencraft: Mr. Chief Justice, may it please the Court. Perhaps I can answer one of the questions which Mr. Justice Clark just asked by reading the document which was written by the Court of Criminal Appeals. I can find it here. There were four points that he -- that he brought up in that or -- in that order, sir, when he -- when he denied habeas corpus. It says here that it was admitted in printing in the place where I was looking for it, but I think it's somewhere else as well. One point was that he had not properly shown that the -- that he -- we needed counsel. Another was that the evidence was sufficient at the time of the trial and that he did not raise the question of his illness correctly because he did not ask for a motion of continuance. The contention that George Lee Parker is so experienced in his trials that he needed no lawyer. The contention that his defense was premeditated. The contention that appears at page 13 of respondent's brief that it was only in the quite confines of his jail cell that he first realized that he's plan of defense had failed. Founder upon this record. The contention of respondent that this man was not denied due process. Founders upon his admission that this man was not competent to conduct his own trial and that indeed no layman in any matter this intricate can hope to conduct competently his own trial. The critique procedures which respondent has suggested that Parker can go to a legislature for relief and can go to the Governor for relief and make it more imperative, not less that this Court reverse the decision of the Court of Appeals because how can this man hope for any hearing from the legislature or from the Governor in the face of the opinion of the Fifth Circuit in this case.
Felix Frankfurter: Can I ask you this question. Suppose a mootness question hasn't arisen, suppose your position of due process was sustained, what would be the judgment of this Court?
Frank M. Wozencraft: Under the normal circumstances, Mr. Justice Frankfurter, I believe that this Court should have reversed and -- and vacated the judgments below and remanded the case to the District Court for the entry of a writ of habeas corpus dismissing this man.
Felix Frankfurter: Why dismissing? You mean the State couldn't retrial there would be no mootness?
Frank M. Wozencraft: Well, dismissing the man from -- from the penitentiary, sir.
Felix Frankfurter: Well --
Frank M. Wozencraft: If I want to --
Felix Frankfurter: The State could not retrial? Even defined in process?
Frank M. Wozencraft: If they want to rearrest him, they can. Yes, sir.
Felix Frankfurter: Not rearrest, retrial him on the old indictment. That's what happened in all these cases.
Frank M. Wozencraft: Well, yes, sir. But I have thought that that occurred by -- by taking him back into the Court in numerous county and letting him out of the penitentiary.
Felix Frankfurter: He might be arrested but they would retrial him on the old indictment.
Frank M. Wozencraft: That's very possible, sir. Witnesses were still available and they still wish to press the charge.
Felix Frankfurter: Well, now, the same thing was happening here?
Frank M. Wozencraft: Well, under these circumstances, sir, of course, he already is out of custody.
Felix Frankfurter: But your claim is that it isn't moot because of the stigma hangs over. Now, why -- why should Texas be deprived of proving the free of constitutional infirmities and questions that a stigma should hang over him?
Frank M. Wozencraft: Your Honor, I'm not claiming that they shouldn't be entitled to do it if they want to, but if after he's already served one full sentence for one crime --
Felix Frankfurter: But I'm not now talking about the sentence, I'm talking about the -- the claim on which you say we should disregard a habeas corpus could not act in a (Inaudible) on a body that isn't there, should act on a body that isn't there. Would -- is there anything to stop Texas from proving if this person was rightly convicted on a certain (Inaudible)
Frank M. Wozencraft: No, sir.
Felix Frankfurter: So, there could be a new trial in this situation.
Frank M. Wozencraft: Yes, sir.
Felix Frankfurter: That would be the upside of (Voice Overlap) --
Frank M. Wozencraft: Yes, sir. However, it was the result of that trial he was convicted and was sentenced. I submit that if -- if double jeopardy prevents two trials for the same case that certainly due process should prevent having deserve two sentences for the same case.
Felix Frankfurter: I'm not suggesting that account shouldn't given of what account should be given at the time he has served. I'm talking about the basis of your argument that we should enter a nunc pro tunc order because of stigma hangs over it.
Frank M. Wozencraft: Well, Your Honor --
Felix Frankfurter: If the State of Texas was deciding to prove that a stigma should hang over it.
Frank M. Wozencraft: I will not quarrel with that statement, Your Honor. I believe that in this instance, they failed to do so. And I believe that -- as Mr. Pesek has said, there is no judicial procedure in Texas for him to prove so. And that is why I think it's very important for this Court to make that statement. Now, I have suggested the method of a habeas corpus writ issued nunc pro tunc. This is a suggested form of relief which I propose. I certainly feel that petitioner and certainly I would be entirely satisfied with any other form of relief which this -- this Court considers more appropriate. But I --
Felix Frankfurter: (Voice Overlap) Mitchell case and that's wholly different from this one.
Frank M. Wozencraft: Well, it's --
Felix Frankfurter: That was a case -- that was a civil action in the courts of Iowa.
Frank M. Wozencraft: Yes, sir.
Felix Frankfurter: A plaintiff brought a damage suit --
Frank M. Wozencraft: Yes, sir.
Felix Frankfurter: -- against the defendant before there was a judgment on their claim for damages. The plaintiff died and instead of doing what on the Iowa law could be done when it's authorized to be done adding a survival proceeding, they went ahead and decided the merits. The question then came up in this Court on whether that was a void judgment in Iowa, which is a case different from this to me as nights and days.
Frank M. Wozencraft: Well, Your Honor, to me, the same principles apply. The question is whether they're -- the -- the Court has lost jurisdiction there by reason of the death of one of the parties. In this instance, I believe, the question is whether the Court has lost jurisdiction by reason of the release of the prisoner.
Felix Frankfurter: It could operate in that case by entering $5123 judgment that was involved there.
Frank M. Wozencraft: Nunc pro tunc.
Felix Frankfurter: (Voice Overlap) --
Frank M. Wozencraft: Yes, sir.
Felix Frankfurter: And it can't operate here because it can't release somebody who isn't under detention.
Frank M. Wozencraft: Well, I'm suggesting, Your Honor, that when it asks that the man be released, it can even be as of the date when he actually was released. Any day that he was in custody, this Court has jurisdiction to do so. And whether it chooses to do so or not is of course entirely the prerogative of this Court. But I believe that the same principle applies.
Felix Frankfurter: I'm suggesting that it -- century old, the clerical errors of the States or insubstantial things not touching the cause of action, not touching but it's the cause of action before the court and the remedy asked, and that's the Iowa case. It would be really a question of jurisdiction.
Frank M. Wozencraft: Well, Your Honor, I wouldn't regard that as merely a clerical error. It seems --
Felix Frankfurter: (Voice Overlap) what I'm saying of -- of -- things of that nature --
Frank M. Wozencraft: That is true, sir.
Felix Frankfurter: (Voice Overlap) think just as they said in Iowa, they simply would have to substitute the -- the survival, the next representative or whoever he was.
Frank M. Wozencraft: The doctrine of nunc pro tunc certainly has been used to collect -- is to correct clerical errors, but it also has been used to correct judgments -- not to correct judgments, to enter judgments which have not been entered. And this Court has entered no judgment now -- in this case. Now, in Harris versus Commissioner in 340 U.S., nunc pro tunc was used by this Court after the death of the Commissioner to avoid abatement. In Quon Quon Poy versus Johnson which was mentioned earlier, nunc pro tunc was used to enter a judgment which had never been entered and which indeed reversed -- no, it didn't reverse, it -- it affirmed and remanded that man. But there again, it was the entry of a judgment not the correction of -- of a clerical error.
Felix Frankfurter: You made a thorough study knowing you as I do. Is there a single case dealing with habeas corpus in which what you suggest was done in the federal system?
Frank M. Wozencraft: The -- the only habeas corpus case which I have found, sir, is Quon Quon Poy which was the other side of the coin. But I do believe that -- that did constitute a case. Harris does constitute a case where this Court has entered a judgment after the death of a party which otherwise would have subjected the decision to -- the case to abatement. And I'm asking here, sir, that the same theory be applied.
Potter Stewart: How strongly --
Felix Frankfurter: I'm sure you have followed the trial.
Potter Stewart: How strongly if -- at all do you think Pollard against the United States supports your position?
Frank M. Wozencraft: Your Honor, I believe Pollard versus the United States is in point in its declaration that there -- there is a possibility of continuing legal consequences and that these are sufficiently substantial to justify your dealing with the merits. And I believe that the Pollard case although it happens to involved Article 2255, Your Honor's conquering opinion in the Heflin case concurred in by four other justices equates the matter of custody as far as 225 -- 2255 is concerned and as far as 2241 is concerned. I would hope therefore that this man may also obtain a review on the merits which Pollard obtained. Now, if there is some other method by which -- if -- if the Court doesn't happen to like nunc pro tunc or it doesn't think it's applicable, if they prefer to say that there is a continuing constructive custody because of the degree to which this man's civil liberties are restrained, that will leave us to say be entirely satisfactory to -- to petitioner because what we believe is that petitioner is entitled to a declaration that his conviction was unconstitutionally obtained. Now, if --
Felix Frankfurter: My difficulty is in -- to express my difficulty using the word “declaration”.
Frank M. Wozencraft: Well --
Felix Frankfurter: What does indulgent -- shouldn't be indulgent declarations when it can't truthfully operate on the state of facts before it.
Frank M. Wozencraft: I would regard this as a decision, sir, which would have in it a declaration but would also be a decision and indeed an order issued as of a date when the man was in custody. But I repeat that the -- that the main thing that we're after is a recognition here that his conviction was unconstitutionally obtained. Now, if this Court does feel that the case is now moot, then I believe its course is clear under Duke Power Company versus Greenwood under U.S. versus Munsingwear, this Court should vacate the judgments of the two courts below not leaving them standing to spawn adverse legal consequences as Mr. Justice Douglas mentioned in the opinion of the Court in the Munsingwear case and remand the case to the District Court for dismissal as moot. Thereby, at least wiping out the Federal stamp of approval which to this day rests upon this conviction. Now, I believe -- I beg your pardon, sir.
Charles E. Whittaker: (Inaudible) case as moot.
Frank M. Wozencraft: Of his application.
Charles E. Whittaker: Making use of the judgment.
Frank M. Wozencraft: Vacation of -- of the judgment and dismissal of his application as moot, his application for habeas corpus.
Speaker: A federal case.
Frank M. Wozencraft: Yes, sir. The federal case to the federal court.
Felix Frankfurter: I suppose that follows the matter of course.
Frank M. Wozencraft: I believe that would, sir. If -- if this Court does not feel that there are continuing consequences which warrant its decision. I hope that the Court will feel that there are. I believe that merely wiping out erroneous precedents, desirable though that may be is no substitute for creating a correct precedent which can guide the future courts and future decisions including the learned judges of the Fifth Circuit. And certainly --
Potter Stewart: So far -- so far as Texas is concerned, Texas courts are concerned, the situation's all straightened up now, isn't it?
Frank M. Wozencraft: As to --
Potter Stewart: As the result of the Moore decision and more importantly as result of the actions of the legislature last June.
Frank M. Wozencraft: Mr. Justice Stewart, as far as the -- as -- these people who are still to come to trial, I think the legislature -- legislature's enactment does cure it. In terms of those who are presently imprisoned, I would hope that the Court of Criminal Appeals would find the Moore situation applicable. But the Moore case was reversed on appeal and not on a writ of habeas corpus. We have not yet seen what the Texas Court of Criminal Appeals will do on a writ of habeas corpus.
William J. Brennan, Jr.: But I suppose we were -- respect the jurisdiction of the (Inaudible) and you would've prevailed that on (Inaudible) that circuit stands up to one Court Of Appeals.
Frank M. Wozencraft: Under -- under that circumstance, sir, I believe the appropriate order would be either to issue a writ to yourself or to remand the case to the District Court for a -- an order to be issued by it --
William J. Brennan, Jr.: Stating what?
Frank M. Wozencraft: Well, if you do it on that ground, it's little hard to say -- to say what and that's one of my reasons for suggesting the method of -- of a habeas corpus nunc pro tunc because we're talking here about respondent Ellis, the General Manager of the Texas Prison System and he, of course, is the State of Texas as is evidenced by the present here -- presence here of my learned opponent.
William J. Brennan, Jr.: (Inaudible)
Frank M. Wozencraft: Your Honor, I certainly think it would be appropriate to do so. There maybe some other form of order which this Court would regard as more appropriate, but that is the -- that is the form which I've suggested in my brief. The very availability of the legislative remedies and of pardon as is now sought are the factors which certainly as far as this individual petitioner is concerned do mean that a definite function will be served by having his unconstitutional conviction is -- his conviction held unconstitutional because then obviously his position in going to the Governor for a pardon or particularly to the legislature for compensation, and I assure you, that's not that he is interested in, would be vastly improved by a recognition that the decision was unconstitutional, whereas in the present state of the record, there is just the reverse determination by the federal courts.
Charles E. Whittaker: (Inaudible)
Frank M. Wozencraft: Yes, sir. I think that there can be no better last word on this topic than to recognize again that we have more before this bar, before this Court than George Lee Parker. We have George Lee Parker and he's here and I believe his rights are effective. But as we said by this Court recently in another case, the true proponent before this Court is the Constitution. It has been violated in this case by the State of Texas. It is an honor for me to defend it. And I hope that this Court will decide in favor of it. Thank you.
Earl Warren: Mr. Wozencraft, before you sit down, I would like to express the appreciation of the Court to you for the earnest manner in which you have represented the interest of this indigent defendant on our assignment. It always gives the Court greater pride in our profession and also that it comforts so far as the administration of justice is concerned when members of the bar like yourself are willing to undertake these assignments without compensation and willing to give your time and effort to come here and represent him. Thank you very much. We appreciate it.
Frank M. Wozencraft: Thank you, sir.
Earl Warren: Mr. Pesek, may I also say to you, sir, that we appreciate the very earnest, the very able and -- and diligent manner in which you protect the rights of your -- of your State and also for your frankness in dealing with us.
Leon F. Pesek: Thank you, sir.